Citation Nr: 1740231	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy claimed as bilateral leg pain, for purposes of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1965 to April 1967.  He died in
November 2013.  The appellant is his surviving spouse and also has status as a substitute claimant/appellant (granted January 2014).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO which in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in
November 2010.

In a December 2012 decision, the Board denied entitlement to service connection for bilateral lower extremity radiculopathy, claimed as bilateral leg pain.  That decision was appealed in a timely appeal to the United States Court of Appeals for
Veterans Claims (Court).  In a Memorandum Decision issued in June 2014, the
December 2012 Board decision was vacated and remanded for further proceedings consistent with the decision.

In December 2014, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the December 2014 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's current polyneuropathy of the lower extremities is causally or etiologically related to, or aggravated by radiation treatment for his service connected prostate cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral lower extremity radiculopathy claimed as bilateral leg pain, for purposes of entitlement to accrued benefits, have been met.  38 U.S.C.A. §§ 1131, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated November 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service connection and Accrued benefits

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2014).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

A claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000 (a). This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000 (d)(4).

The record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and she did so in a timely fashion.

The appellant contends that the Veteran was entitled to service connection for a bilateral lower extremity radiculopathy claimed as bilateral leg pain, for purposes of entitlement to accrued benefits as it was caused by radiation treatment for his service-connected prostate cancer.

In August 2015, as required by the June 2014 Court memorandum decision, an addendum medical opinion was provided by a neurologist.  In pertinent part, the examiner noted that the Veteran suffered from bilateral lower extremity neuropathy.  Further, he opined it is less likely than not that the neuropathy in the lower extremities is due to radiation and that "After a computer search and literature review I did not find evidence that radiation therapy or prostate cancer produced lower extremity neuropathy.  The exact nature of the neuropathy in the lower extremities was not investigated."

In January 2017, the Appellant's representative submitted medical literature establishing that radiation therapy may cause nerve injury, although it may take several years for symptoms to appear.

After review of the aforementioned evidence, the Board finds that the medical evidence is, at the very least, in equipoise as to whether the Veteran's bilateral lower extremity radiculopathy claimed as bilateral leg pain was caused or aggravated by radiation treatment for his service connected prostate cancer. 
While the August 2015 examiner noted that  "after a computer search and literature review I did not find evidence that radiation therapy or prostate cancer produced lower extremity neuropathy", medical literature stating otherwise was readily provided by the appellant's representative. 

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral lower extremity radiculopathy claimed as bilateral leg pain, for purposes of entitlement to accrued benefits are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral lower extremity radiculopathy claimed as bilateral leg pain, for purposes of entitlement to accrued benefits is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


